DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 06/18/2019. Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “identifying a plurality of communications...”  The identifying limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: computing system, processor and “extracting.”  

Accordingly, these additional elements of generic computer and computer functions (, computing system and processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “extracting.” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “extracting” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “classifying each of the plurality of communications as being the one or more causal statements or non-causal statements…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “
“performing a natural language processing ("NLP") operation on the plurality of communications to….” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as “
“creating an index of a list of a plurality of causal…or creating a cause-effect relationship graphs having …” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim1, recites further limitations such as “
identifying a frequency of occurrence of each of the one or more causal statements; or
assigning a confidence score…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as “
providing the one or more causal statements to a received cause-effect relationship query void of semantic constraints…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
For Step 1, the claim is a system, so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “identify a plurality of communications...”  The identify limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: system, processor and “extract.”  
Accordingly, these additional elements of generic computer and computer functions (, computing system and processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “extract” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “extracting” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “
 “classify each of the plurality of communications as being the one or more causal statements or non-causal statements…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 8, recites further limitations such as 
“perform a natural language processing ("NLP") operation on the plurality of communications to….” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 8, recites further limitations such as “
“create an index of a list of a plurality of causal…or create a cause-effect relationship graphs having” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 8, recites further limitations such as identify a frequency of occurrence of each of the one or more causal statements; or
assign a confidence score …” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 8, recites further limitations such as “provide the identified …” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 15:
For Step 1, the claim is a system, so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “identifies a plurality of communications...”  The identifies limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: processor and “extracts.”  
Accordingly, these additional elements of generic computer and computer functions (processor) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “extracts” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

The “extracts” step is a form of insignificant extra-solution activity.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  This appears to be well-understood, routine, conventional as evidenced by Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014).
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as “classifies each of the plurality of communications as being the one or more causal statements or non-causal statements” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 15, recites further limitations such as “performs a natural language processing ("NLP") operation on the plurality of communications to….” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 15, recites further limitations such as “create an index of a list of a plurality of causal…or create a cause-effect relationship graphs having” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 16, recites further limitations such as “...identifies a frequency of occurrence of each of the one or more causal statements; 
assign a confidence score …; or provides the one or more causal statements…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Software per se
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites a system and the various components of the system.  As such, the claim is directed to a computer program (software “per se”).  A claim that recites a piece of software alone without any link to a hardware component is directed to non-statutory subject matter since there is no relationship between the computer software and hardware components which permits the functionality of the software to be realized.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.
Each of claims 9-14 recite further limitations describing the system but fail to cure the deficiencies set forth above regarding claim 8. Thus, these dependent claims are also held to be ineligible under 35 USC 101. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al.(US 20080097951 A1, hereinafter referred to as Gupta).

As to claim 1, Gupta discloses a method for intelligent causal knowledge analysis from a data source in a computing system by a processor, comprising: 
identifying a plurality of communications from one or more data sources (paragraphs [0028]-[0029] … received text data…; [0023] and [0032]…communication module 150); and 
extracting one or more causal statements having a cause-effect relationship from the text data, at least a subset of which includes one or more causal relationships plurality of communications (paragraphs [0006] … cause-effect relationships… [0028]-[0031] … causal relationships …extraction module 146…; [0035]-[0038]…text data describing a causal relationships…).  

As to claim 2, which incorporate the rejection of claim 1, Gupta discloses:
classifying each of the plurality of communications as being the one or more causal statements or non-causal statements (paragraphs [0028]-[0029]…classifier 142 to more accurately identify features of text including a causal relationship or other specified form…; [0035]-[0037]…the classifier 142 to more accurately identify text data, such as sentences, which include causal relationships, such as condition-action sentences or identify text data having another specified format…).  

As to claim 3, which incorporate the rejection of claim 1, Gupta discloses:
performing a natural language processing ("NLP") operation on the plurality of communications to identify the one or more causal statements, wherein the one or more data sources include a corpus of text data  (paragraphs [0028]-[0030]…training corpus 144 includes text data, at least a subset of which includes one or more causal  relationships, or other specified form…; [0035]-[0037]…text data from the training corpus 144 is used to train 210 the classifier 142 to identify a specified format of text data, such as text data describing a causal relationship…). 

Claim 8 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1.  Therefore, claim 8 is rejected for the same reasons as applied to claim 1 above.

Claim 9 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2.  Therefore, claim 9 is rejected for the same reasons as applied to claim 2 above.
  
Claim 10 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3.  Therefore, claim 10 is rejected for the same reasons as applied to claim 3 above.

Claim 15 recites substantially the same functionalities recited in claim 1, and is directed to a computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored that performs the method of claim 1.  Therefore claim 15 is rejected for the same reasons as applied to claim 1 above.

Claim 16 recites substantially the same functionalities recited in claim 2, and is directed to a computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored that performs the method of claim 2.  Therefore claim 16 is rejected for the same reasons as applied to claim 2 above.

Claim 17 recites substantially the same functionalities recited in claim 3, and is directed to a computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored that performs the method of claim 3.  Therefore claim 17 is rejected for the same reasons as applied to claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7, 11, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20080097951 A1, hereinafter referred to as Gupta), in view of Todhunter (US 2007/0112746 A1, hereinafter referred to as Todhunter).

As to claim 4, which incorporates the rejection of claim 1, Todhunter, in combination with Gupta, teaches:
creating an index of a list of a plurality of causal statements collected of a selected period of time, wherein the index is enabled to perform a search operation for a defined query; or 
creating a cause-effect relationship graphs having a plurality of nodes and edges representing the one or more causal statements having the cause-effect relationship (paragraph [0034] …the result of the root cause analysis has a machine representation which is a directed graph wherein each node 101 of the graph represents an event statement and each edge (shown as arrows connecting the nodes) of the graph represents a cause-effect relationship…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Gupta to add cause-effect relationship graphs to the system of Gupta, as taught by Todhunter above. The modification would have been obvious because one of ordinary skill would be motivated to allow users to dynamically find potentially relevant information outside the domain of knowledge of a user and is required for a thorough analysis of events, thus eliminating tradition latency between event identification and cause or effect generation, to provide greater productivity and accuracy of analysis, as suggested by Todhunter ([0037]).

As to claim 7, which incorporates the rejection of claim 1, Gupta teaches:
initiating a machine learning mechanism to: training a cause-effect relationship model for learning the cause-effect relationship to identify the one or more causal statements (paragraphs [0028]-[0030]…train the classifier 142 using text data from the training corpus 144…training allows the classifier 142 to more accurately identify features of text including a causal relationship or other specified form…; [0038]…the classifier 142 indicates text data including a causal relationship, such as text including the words "if' or "when," then applies a discriminative learning algorithm to identify text data including a causal relationship or other specified form); 
identifying one or more semantic similarities between the plurality of communications (paragraphs [0006] …. identify components of the text corpus, such as sentences, having similar characteristics to the training corpus.: [0031] …parses text data
to identify sentence structure, such as "If-Then," "When Then" or similar sentence structures describing a causal relationship by identifying verbs included in the text and the corresponding verb arguments that fill semantic roles….).
However, Gupta fails to explicitly teach:
 identifying one or more paths in a cause-effect relationship graph representing the one or more causal statements having the cause-effect relationship relating to a received cause-effect relationship query.  
Todhunter teaches:
identifying one or more paths in a cause-effect relationship graph representing the one or more causal statements having the cause-effect relationship relating to a received cause-effect relationship query (paragraphs [0034] …the result of the root cause analysis has a machine representation which is a directed graph wherein each node 101 of the graph represents an event statement and each edge (shown as arrows connecting the nodes) of the graph represents a cause-effect relationship…; [0014] …
when a cause or effect statement is identified, it is automatically re-formulated as a query to the databases, and responses to this query from the databases are automatically provided, the responses being specific events or other phenomena
which are known to represent the other half of a causal-effect relationship...; [0024] … Query Formulator 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Gupta to add cause-effect relationship graphs to the system of Gupta, as taught by Todhunter above. The modification would have been obvious because one of ordinary skill would be motivated to allow users to dynamically find potentially relevant information outside the domain of knowledge of a user and is required for a thorough analysis of events, thus eliminating tradition latency between event identification and cause or effect generation, to provide greater productivity and accuracy of analysis, as suggested by Todhunter ([0037]).

Claim 11 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4.  Therefore, claim 11 is rejected for the same reasons as applied to claim 4 above.

Claim 14 recites substantially the same functionalities recited in claim 7, and is directed to a system that performs the method of claim 7.  Therefore claim 8 is rejected for the same reasons as applied to claim 7 above.

Claim 18 recites substantially the same functionalities recited in claim 4, and is directed to a computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored that performs the method of claim 4.  Therefore, claim 18 is rejected for the same reasons as applied to claim 4 above.

Claim 20 recites substantially the same functionalities recited in claim 7, and is directed to a computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored that performs the method of claim 7.  Therefore claim 20 is rejected for the same reasons as applied to claim 7 above.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20080097951 A1, hereinafter referred to as Gupta), in view of FLIRI et al (US 2016/0259847 A1, hereinafter referred to as FLIRI).

As to claim 5, which incorporates the rejection of claim 1, FLIRI, in combination with Gupta, teaches:
P201903661US0138identifying a frequency of occurrence of each of the one or more causal statements (paragraphs [0009]-[0010]…determining cause-effect relationships between objects and object observations by using data mining tools for determining the co-occurrence frequencies between objects and semantic terms characterizing and identifying object observations, and entering the co-occurrence frequency information for object associated observations as descriptor sets in calculations for determining object similarities); or assigning a confidence score to the one or more causal statements indicating a degree of accuracy for the cause-effect relationship.  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Gupta to add a frequency of occurrence of causal statements to the system of Gupta, as taught by FLIRI above. The modification would have been obvious because one of ordinary skill would be motivated to enable determination and examination of the transfer of cause effect linkage across environments with very different units and scale of measurements, as suggested by FLIRI ([0009]).

Claim 12 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5.  Therefore, claim 12is rejected for the same reasons as applied to claim 5 above.

Claim 19 recites substantially the same functionalities recited in claim 5, and is directed to a computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored that performs the method of claim 5.  Therefore claim 19 is rejected for the same reasons as applied to claim 5 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20080097951 A1, hereinafter referred to as Gupta), in view of Dipanjan Das (“Semi-Supervised and Latent-Variable Models of Natural Language Semantics,” hereinafter referred to as Das).

As to claim 6, which incorporates the rejection of claim 1, Das, in combination with Gupta, teaches:
providing the one or more causal statements to a received cause-effect relationship query void of semantic constraints (page 25, 3.1 Dependency Trees… Figures 3.1 and 3.2 show two more dependency trees. The former is a projective dependency tree, where arcs cannot cross when they are depicted on one side of the sentence, while the latter is a non-projective tree where this constraint is not imposed wherein using the broadest reasonable interpretation, Examiner interprets “…the latter is a non-projective tree where this constraint is not imposed…” to teach the “void of semantic constraints “of the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Gupta to add a frequency of occurrence of causal statements to the system of Gupta, as taught by Das above. The modification would have been obvious because one of ordinary skill would be motivated to have non-projective tree dependency trees where constraint is not imposed, as suggested by Das (page 25, 3.1 Dependency Trees).
  
Claim 13 recites substantially the same functionalities recited in claim 6, and is directed to a system that performs the method of claim 6.  Therefore, claim 13 is rejected for the same reasons as applied to claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

          BENNETT et al. (US 20110314032 A1) teach Computer Implemented Method For Semantic Based Searching of Document E.g. Patent, Involves Associating Fundamental Attribute With Data Item In Computer Searchable Memory And Assigning Fundamental Attribute To Search Query.

          McGoveran (US 20070150330 A1) teaches Dynamic And Emergent Process E.g. Enterprise Workflow, Managing And Controlling Method, Involves Modifying Element Of Dynamic Process Via Action Of Rule Whose Condition Is Triggered By Input From Event In Real World.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122